COURT OF APPEALS OF VIRGINIA


              Present: Judges O’Brien, Malveaux and Callins
UNPUBLISHED


              Argued at Alexandria, Virginia


              JAMES A. DEVITA
                                                                               MEMORANDUM OPINION* BY
              v.      Record No. 0489-21-4                                    JUDGE MARY GRACE O’BRIEN
                                                                                  SEPTEMBER 20, 2022
              JASON MILLER AND
                MARK BODNER, ESQUIRE


                                     FROM THE CIRCUIT COURT OF FAIRFAX COUNTY
                                                 David A. Oblon, Judge1

                                James A. DeVita, pro se.

                                No brief or argument for appellee Jason Miller.

                                Mark Bodner, Guardian ad litem for Jason Miller.


                      James A. DeVita appeals an order granting a motion for sanctions filed by a guardian ad

              litem (GAL), Mark Bodner. DeVita contends that the court erred by sanctioning him for conduct

              that “did not involve written pleadings or an oral motion” and was not “deliberate or intentional.”

              He also argues that the court erred by failing to “set out an explanation for [its] factual

              conclusions.”2




                      *
                          Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                      1
                        Although Judge Oblon entered the final divorce decree, Judge Grace Burke Carroll entered
              the sanctions order underlying this appeal.
                      2
                        At oral argument, the GAL withdrew the motion he filed to dismiss the appeal.
              Additionally, in a companion case decided this day, Jordan v. Miller, No. 0156-22-4 (Va. Ct. App.
              Sept. 20, 2022), we affirmed an order denying a motion for sanctions against the GAL.
                                           BACKGROUND3

        In October 2019, Janella Jordan (wife) filed for divorce from Jason Miller (husband), an

incarcerated felon. The complaint alleged that the parties were married for ten months, had no

children, and had been separated since January 1, 2013. Wife requested a divorce based on a

one-year separation under Code § 20-91(A)(9)(a), an award of “her own separate property,” and an

“equitable share of the parties’ marital property.”

        Because husband was incarcerated, the court appointed Bodner as his GAL. See Code

§ 8.01-9(A) (requiring the appointment of a GAL to “represent the . . . interest” of a defendant who

is “under a disability”); Code § 8.01-2(6)(a) (defining “[p]erson under a disability” to include an

incarcerated felon).

        The GAL’s answer did not dispute the ground for divorce but contested equitable

distribution because wife did not claim that the parties “ha[d] marital or other property or debts that

require determination and distribution.”

        Wife sent the GAL a proposed property settlement agreement (PSA), which included

language that both parties waived support and property distribution. Under the proposed PSA, the

parties would retain any assets and liabilities already titled in their respective names and wife would

maintain the payments for a car acquired after the separation.

        The GAL questioned the need for a PSA when wife’s statutory ground for divorce did not

require it. He served eight interrogatories on wife, mainly asking her to identify any marital or

separate property. Wife responded that she had no significant assets other than her vehicle.




        3
          There were no transcripts or timely filed written statements of fact for this appeal. Because
the court’s ruling was based primarily on pleadings and exhibits, which are set forth in the record,
we conclude that a transcript or written statement is not necessary for resolution of the issues
presented on appeal. See Rule 5A:8(b)(4)(ii).
                                                  -2-
        Wife then propounded twelve interrogatories and over forty requests for production of

documents. The GAL responded that wife’s discovery requests “seem a bit over the top” and

reiterated his inquiry about the need for a PSA or a trial date. He explained that the only reason he

served the eight interrogatories was because, as the GAL, he needed to “assur[e] that [husband] does

not miss out on recovery of any marital property.” The GAL also filed objections, with grounds, to

all of wife’s discovery requests.

        Wife’s counsel, DeVita, pursued a motion to compel. By agreement, DeVita and the GAL

appeared before a calendar control judge and obtained a hearing date of July 31, 2020.4 However,

DeVita failed to file the actual motion, so the court removed the matter from the docket.

        On three subsequent occasions, DeVita emailed the GAL requesting his appearance before

the calendar control judge to schedule the motion to compel. The GAL sent emails agreeing to the

requested dates and asking DeVita to file written notices. The GAL in fact appeared on the three

requested dates, but DeVita did not.

        On August 31, the court advised the GAL that wife had set her motion to compel for

September 4. The praecipe contained DeVita’s certification that he had served the GAL on August

19. The GAL, however, did not actually receive the praecipe until the court forwarded a copy. The

praecipe also contained DeVita’s certification of compliance with Rule 4:15(b), which requires

reasonable efforts to confer and resolve a motion before filing and “to determine a mutually

agreeable hearing date and time.” However, DeVita had taken neither action required by Rule

4:15(b). DeVita explained that he forgot to contact the GAL before setting the hearing, and he

agreed to reschedule it.




        4
      The court conducted calendar-control business by videoconference during that phase of the
COVID-19 pandemic.
                                            -3-
       At the end of the rescheduled hearing, the court denied wife’s motion to compel discovery

on spousal support but ordered husband to respond to requests concerning equitable distribution,

conditioned on the parties participating in conciliation. The conciliation did not occur.

       The GAL moved for sanctions against DeVita and argued that DeVita had deliberately

harassed him, increased the costs of litigation, and acted with “wilful [sic] indifference.” The court

heard arguments on January 29, 2021, and it reviewed copies of emails and other documents

supporting the parties’ positions. The GAL submitted evidence to show that he spent three hours

dealing with DeVita’s “abuse of the calendar control process.”

       The court entered an “Order for Sanction” based on Code § 8.01-271.1, finding that DeVita

engaged in sanctionable conduct by emailing the GAL to arrange calendar control appearances, yet

failing to appear on three occasions, and by filing a praecipe “falsely certifying” compliance with

Rule 4:15(b). The court determined that DeVita acted with “reckless indifference” and “cause[d]

needless expense,” and it ordered him to pay the GAL $900.

       Wife requested sanctions against the GAL and asked the court to remove the GAL from the

case, deny his fees, and require him to pay her attorney fees.5 The GAL responded that because

wife filed her divorce complaint as a contested matter seeking equitable distribution, and later

insisted on a PSA, his discovery requests limited to issues of marital and separate property were

reasonable.

       On May 7, 2021, the court denied wife’s motion for sanctions against the GAL. The order

reflected the court’s finding that the GAL had “properly and faithfully performed his duties to

represent and protect the interests of his ward [i.e., husband]” and that “no evidence was presented




       5
         Wife’s motions were heard and denied by Judge Thomas Mann, and she appealed that
ruling separately. See Jordan v. Miller, No. 0156-22-4.
                                                -4-
to establish that [the GAL] has filed pleadings needlessly in this matter or in any way violated any

provision under [Code §] 8.01-271.1 . . . warranting an imposition of sanctions.”

        Ultimately, the parties were divorced, without a PSA, by an agreed order entered on July 23,

2021. The GAL sought and was awarded $750 in fees.

                                               ANALYSIS

        DeVita contends the court erred by granting the GAL’s motion for sanctions. An appellate

court reviews a decision to grant or deny sanctions for an abuse of discretion. Carrithers v. Harrah,

63 Va. App. 641, 653 (2014); see Shebelskie v. Brown, 287 Va. 18, 26 (2014) (reviewing a

“decision to impose a sanction” for an abuse of discretion). “[W]hen a decision is discretionary . . .

‘the court has a range of choice, and . . . its decision will not be disturbed as long as it stays within

that range and is not influenced by any mistake of law.’” Shebelskie, 287 Va. at 26 (second and

third alterations in original) (quoting Lawlor v. Commonwealth, 285 Va. 187, 212-13 (2013)). The

trial court’s interpretation of Code § 8.01-271.1, the sanctions statute, raises a question of law that

we review de novo. See Conley v. Bonasera, 72 Va. App. 337, 346 (2020).

                          1. Assignment of Error One: Sanctionable Conduct

        DeVita first contends that the court erred in determining that his actions constituted

sanctionable conduct under Code § 8.01-271.1. He is partially correct.

        Code § 8.01-271.1(B) provides, in relevant part, that the signature of an attorney on any

“pleading, motion, or other paper” certifies that the document is “well grounded in fact” and “not

interposed for any improper purpose, such as to harass or to cause unnecessary delay or needless

increase in the cost of litigation.” Code § 8.01-271.1(B)(i)-(iii). An attorney’s oral motion carries a

similar certification. See Code § 8.01-271.1(C). “If a pleading, motion, or other paper is signed or

made in violation of this section, the court . . . shall impose upon the person who signed the paper or

made the motion . . . an appropriate sanction.” Code § 8.01-271.1(D). The statute’s purpose is to

                                                   -5-
“protect[] . . . the public” by “hold[ing] attorneys and pro se litigants to a high degree of

accountability for the assertions they make in judicial proceedings.” Shipe v. Hunter, 280 Va. 480,

484 (2010) (emphasis added).

        The court sanctioned DeVita both for emailing the GAL to schedule calendar control

appearances, but failing to appear on three occasions, and for docketing wife’s discovery motion

without conferring with the GAL to select a mutually agreeable hearing date, despite certifying

compliance with Rule 4:15(b). The court awarded attorney fees to compensate the GAL for his

time before the calendar control judge, as well as time spent to remove the improperly docketed

discovery motion.

        DeVita’s filing of the praecipe with the inaccurate Rule 4:15(b) certification falls squarely

within the sanctions statute. The certification was not “grounded in fact,” as DeVita had not

actually conferred with the GAL to set the hearing date. See Code § 8.01-271.1(B)(ii).

Additionally, the praecipe caused “needless increase in the cost of litigation” by requiring the GAL

to have the motion removed and reset for another date. See Code § 8.01-271.1(B)(iii). The court’s

imposition of sanctions reflects the statute’s “manifest purpose . . . to hold attorneys, who are

officers of the court, responsible for specified failures involving the integrity of the documents that

they have signed.” Williams & Connolly, L.L.P. v. People for Ethical Treatment of Animals, Inc.,

273 Va. 498, 510 (2007).6




        6
          The sanction order cited only Code § 8.01-271.1(C)(ii), which addresses oral motions.
However, the order also made findings that support sanctions under Code § 8.01-271.1(B)(ii) and
(iii), which address written submissions—specifically, that DeVita filed a praecipe “falsely
certifying that he made an effort to select the date” with the GAL. Therefore, despite the court’s
reference to subsection (C)(ii), we affirm the portion of the award pertaining to DeVita’s praecipe
under the “right result, wrong reason” doctrine. See Driscoll v. Commonwealth, 14 Va. App. 449,
452 (1992) (“An appellate court may affirm the judgment of a trial court when it has reached the
right result for the wrong reason.”).
                                                   -6-
       However, DeVita’s emails and nonappearance before the calendar control judge are not

subject to the sanctions statute. Although Code § 8.01-271.1(B) refers to “other paper” in addition

to pleadings and motions, that phrase itself does not extend the statute to private emails between

counsel. Cf. Shipe, 280 Va. at 484 (noting that the sanctions statute contemplates filings, motions,

and “assertions [made] in judicial proceedings”). The emails were neither court filings nor

discovery documents. See Flora v. Shulmister, 262 Va. 215, 221 & n.5 (2001) (acknowledging that

Code § 8.01-271.1 authorizes sanctions for discovery violations).7 The GAL himself assumed that

DeVita would file a formal praecipe: he asked DeVita to “PLEASE send me a notice for calendar

control” and “please send me a written notice of your intention to move the calendar control judge”

after expressing availability for the proposed dates. DeVita’s emails proposing dates were not

sufficient to require either party to appear at calendar control. Additionally, nothing in Code

§ 8.01-271.1(C), governing oral motions, authorizes a court to sanction an attorney for failing to

appear after informal email notice to opposing counsel; a nonappearance is not an oral motion under

the statute. See Shebelskie, 287 Va. at 27-28 (strictly construing the statutory phrase “oral motion”).

DeVita’s emails and nonappearance, although arguably inconsiderate and unprofessional, were not

sanctionable. Therefore, the court was “influenced by [a] mistake of law” and abused its discretion

by sanctioning DeVita for this conduct. See id. at 28 (alteration in original) (quoting Lawlor, 285

Va. at 213).

       The record supports a finding that DeVita’s praecipe with the inaccurate certification caused

needless expense because it was not well grounded in fact and was interposed for an improper

purpose. See Code § 8.01-271.1(B)(ii), (iii). However, to the extent that the $900 award

compensated the GAL for time spent appearing before the calendar control judge in response to



       7
          We note that Rule 4:1(g) also authorizes sanctions for discovery violations, using language
similar to that found in Code § 8.01-271.1.
                                                 -7-
DeVita’s emails, which were not sanctionable, the award reflects an abuse of discretion and must be

recalculated.

                     2. Assignment of Error 2: Deliberate or Intentional Conduct

        DeVita contends that Code § 8.01-271.1 required proof of deliberate or intentional conduct

establishing that he acted in bad faith. He characterizes the sequence of events as a “breakdown in

communications between the parties in trying to schedule the motions hearing.” Although he

acknowledges failing to confer with the GAL before docketing the motion despite certifying that he

did so, DeVita denies that his behavior was deliberately or intentionally designed to harass the GAL

or delay litigation. DeVita relies on Ragland v. Soggin, 291 Va. 282 (2016), in which the Supreme

Court reversed a sanctions award because an attorney’s submission of an incorrect jury instruction

was an “inadvertent mistake.” 291 Va. at 292.

        DeVita’s reliance on Ragland is misplaced. Although it is true the Court held that “nothing

in Code § 8.01-271.1 . . . gives a trial judge authority to impose monetary sanctions . . . for . . . an

inadvertent mistake,” id., it is also true that nothing in the statute requires a showing of deliberate or

intentional misconduct. Code § 8.01-271.1(B)(iii) authorizes sanctions when a filing is interposed

for an improper purpose. Here, the record clearly demonstrates that DeVita unilaterally scheduled

the motion without concern for the GAL’s availability. This conduct, which the court found to be

“reckless indifference,” caused a “needless increase in the cost of litigation” and an “unnecessary

delay,” both examples of an “improper purpose” required by Code § 8.01-271.1(B)(iii). The statute

also authorizes sanctions when an attorney fails to determine after a reasonable inquiry that his

filing is well grounded in fact. See Code § 8.01-271.1(B)(ii). The court was not required to find

that DeVita intentionally or deliberately failed to perform the reasonable inquiry; DeVita’s reckless

indifference as to the accuracy of his Rule 4:15(b) certification established a violation of this

subsection.

                                                   -8-
        Unlike the sanctions statute, criminal contempt requires a finding of deliberate or intentional

conduct. See, e.g., Singleton v. Commonwealth, 278 Va. 542, 549 (2009) (stating that, in criminal

contempt proceedings, “it is essential to consider whether the accused intended to undermine [the

court’s] authority”); Robinson v. Commonwealth, 41 Va. App. 137, 143 (2003) (finding intent a

necessary element of criminal contempt).

        DeVita invites us to graft a similar intent requirement onto Code § 8.01-271.1(B). We

decline the invitation. Recognizing that inadvertent mistakes are not sanctionable, we nevertheless

conclude that, here, DeVita’s reckless indifference toward opposing counsel and the court

established a violation of Code § 8.01-271.1. See Williams & Connolly, L.L.P., 273 Va. at 510.

                3. Assignment of Error 3: Court’s Failure to Explain Factual Findings

        DeVita argues that the court erred by failing to explain its factual findings—specifically,

why it found the GAL more credible than DeVita. He argues that, without explaining the basis for

its credibility determination, the court lacked an adequate factual basis to order sanctions.

        Rule 5A:18 precludes our consideration of this assignment of error. “No ruling of the trial

court . . . will be considered as a basis for reversal unless an objection was stated with reasonable

certainty at the time of the ruling, except for good cause shown or to enable this Court to attain the

ends of justice.” Rule 5A:18. To preserve an issue for appellate review, an appellant must timely

and specifically object to trial court rulings “so that the trial court has ‘an opportunity to rule

intelligently on the issues presented, thus avoiding unnecessary appeals and reversals.’” Brown v.

Commonwealth, 279 Va. 210, 217 (2010) (quoting West v. Commonwealth, 43 Va. App. 327, 337

(2004)).

        DeVita claims he preserved the issue in a document titled “Second Supplemental Opposition

to [the GAL’s] Motion for Sanctions.” In this document, DeVita disputed the GAL’s contention

that they agreed to appear at calendar control on certain days. The document did not contend, as

                                                   -9-
DeVita does here on appeal, that the court failed to explain why it credited the GAL’s version of

events over DeVita’s. The document was filed before the court issued its ruling; it was not an

objection to the court’s sanction award. Because DeVita did not present his argument to the trial

court, he failed to preserve the issue for appellate review and we will not consider it. See Rule

5A:18; Milam v. Milam, 65 Va. App. 439, 465 (2015) (declining to consider an assignment of error

premised on argument not presented to the trial court).

                                4. GAL’s Request for Costs on Appeal

       The GAL asks this Court to award him the costs he expended on this appeal. Generally, an

award of appellate fees and costs is appropriate only if a party “generated unnecessary delay or

expense in pursuit of its interests,” Tyszcenko v. Donatelli, 53 Va. App. 209, 225 (2008) (quoting

Estate of Hackler v. Hackler, 44 Va. App. 51, 75 (2004)), or the appeal is “frivolous,” O’Loughlin v.

O’Loughlin, 23 Va. App 690, 695 (1996). Upon review of the record, we do not find that an award

of appellate costs is appropriate in this case and we deny the GAL’s request.

                                           CONCLUSION

       The record supports sanctioning DeVita for filing a praecipe with an inaccurate certification

of compliance with Rule 4:15(b). However, the court abused its discretion in sanctioning DeVita

for his emails to the GAL and nonappearance before the calendar control judge. We reverse the

amount of the sanction award based on that error and remand to the court for a recalculation

consistent with this opinion.

                                                    Affirmed in part, reversed in part, and remanded.




                                                - 10 -
Callins, J., concurring.

        I agree with the majority that DeVita’s act of signing the praecipe with an inaccurate Rule

4:15 certification constituted sanctionable conduct and that DeVita failed to preserve his assignment

of error related to the trial court’s factual findings. I write separately because I conclude that Code

§ 8.01-271.1(B)(iii) requires a finding of intent.

        Code § 8.01-271.1 states in relevant part,

                The signature of an attorney or party constitutes a certificate by him
                that (i) he has read the pleading, motion, or other paper, (ii) to the
                best of his knowledge, information and belief, formed after
                reasonable inquiry, it is well grounded in fact and is warranted by
                existing law or a good faith argument for the extension, modification,
                or reversal of existing law, and (iii) it is not interposed for any
                improper purpose, such as to harass or to cause unnecessary delay or
                needless increase in the cost of litigation.

Code § 8.01-271.1(B). The statute authorizes the imposition of sanctions for a pleading signed or

made in violation of the above-stated provisions. Code § 8.01-271.1(D). By signing a written

submission to the court, an attorney affirms each of the three parts of subsection B. Thus, when a

court determines that an attorney (1) has not read the submission, (2) has not performed reasonable

inquiry to ensure that the submission is well-grounded in fact or (3) has interposed the submission

for an improper purpose, such conduct violates the proscriptions of the statute.

        Violation of the first two requirements indicates an act of omission due to inadvertence,

negligence, or intentional conduct. A party may fail to act for many reasons, including mistake,

accident, sloth, or strategy. But a violation of the last subclause requires an affirmative act made

with a specific intention: that a submission be made to the court for an improper purpose.

        For three reasons, I find that the phrase “interposed for any improper purpose” connotes an

intentionality requirement. First, this interpretation can be gleaned from the plain language of the

statute: it does not merely require an attorney to certify that the document is not “interposed,” it

requires the attorney to make a statement about his purpose for filing the document. And a person
                                                 - 11 -
cannot purposefully be negligent or reckless because purpose is, by definition, intention. See

Purpose, The New Oxford American Dictionary (2d ed. 2005) (“have as one’s intention or

objective”).8 The legislature chooses its words with care, and it would not have required an inquiry

into whether an attorney had an improper purpose, unless it meant for the court to inquire about the

attorney’s intentions. See Epps v. Commonwealth, 47 Va. App. 687, 707 (2006) (en banc) (“We

must . . . assume that the legislature chose, with care, the words it used when it enacted the relevant

statute.” (quoting Barr v. Town & Country Properties, Inc., 240 Va. 292, 295 (1990))).

        Second, Code § 8.01-271.1 imposes a good faith requirement. Adkins v. CP/IPERS

Arlington Hotel LLC, 293 Va. 446, 451 (2017). The term “good faith” is defined as “a state of mind

consisting in . . . honesty of belief and purpose . . . [and] absence of intent to defraud or seek

unconscionable disadvantage.” Good Faith, Black’s Law Dictionary (11th ed. 2019). Therefore,

bad faith would signify a contrary state of mind: one directed at dishonesty, subterfuge, deceit, or

misdirection. And such a state of mind can only operate intentionally. See Ragland v. Soggin, 291

Va. 282, 292 (2016) (explaining that “there is nothing in Code § 8.01-271.1 that gives a trial judge

authority to impose monetary sanctions . . . for . . . an inadvertent mistake”).

        Sanctions imposed under the statute are meant to protect the legal process from abuse. See

Taboada v. Daly Seven, Inc., 272 Va. 211, 216 (2006) (finding that ridiculing and deriding the

Court is an improper purpose). The statute provides examples of such abuse: harassment,

unnecessary delay, and needless increase in the cost of litigation. Intense, protracted litigation may


        8
          Several definitions of the word “purpose” reference intent: See Purpose, William C.
Burton, Legal Thesaurus (Deluxe ed. 1980) (defining the word as “design (intent)”); On Purpose,
Webster’s Third New International Dictionary (2002) (defining the term as “by deliberate intent and
not by accident”). Indeed, some argue the use of the word “purpose” connotes a definition more
restrictive than that of the word “intention.” See Purpose, Bryan A. Garner, A Dictionary of
Modern Legal Usage (2d ed. 2001) (“Statutory drafters sometimes use purpose as if it were
synonymous with intention. But as Glanville Williams has observed, purpose ought not to include
recklessness or mere knowledge of probability, as intention generally does.” (citing Textbook of
Criminal Law 93 (1978))).
                                                 - 12 -
result in delay and increased cost, but that alone is not abusive. In fact, it is common. It would be

illogical to conclude that any delay or increase in cost is abusive. Instead, only intentional,

purposeful, delays can constitute abuse of the judicial system. So, when considering the imposition

of sanctions under subsection (B)(iii), the court must look to the purpose of the submission, not the

result.

          Finally, prior decisions upholding sanctions awards implicating subsection (B)(iii) have

done so only upon finding the sanctioned conduct objectively intentional. In affirming a trial

court’s sanctions award, the Supreme Court previously considered determinative the “ample

evidence in the record” demonstrating the sanctioned party’s intention to intimidate the opposing

party and the party’s full awareness of the resulting excessive litigation costs incurred by both

parties. Kambis v. Considine, 290 Va. 460, 468-69 (2015) (noting that the appellant filed over

nineteen claims “in a manner that demonstrated [the appellant] was less interested in vindicating his

rights and more interested in intimidating and injuring” the other party). See also Northern Va. Real

Estate, Inc. v. Martins, 283 Va. 86, 116 (2012) (affirming sanctions when the Court concluded that

attorneys filed so “many frivolous claims, supported by such wild speculation” that it was clear the

claims were “filed out of a vindictive and malevolent desire to injure and intimidate a business

competitor”); Williams & Connolly, L.L.P. v. People for the Ethical Treatment of Animals, Inc., 273

Va. 498, 519 (2007) (affirming sanctions imposed based on attorneys’ use of “[c]ontemptuous

language and distorted representations” which the Court determined “serve[d] only to deride the

court in an apparent effort to provoke a desired response”).

          The Supreme Court has recognized that the purpose of a trial court’s authority to impose

monetary sanctions is not to punish the attorney, but to safeguard the administration of justice and to

protect the public. See, e.g., Nusbaum v. Berlin, 273 Va. 385, 400 (2007). Absent an intent

requirement, the language of subsection (B)(iii) may be construed as little more than indiscriminate

                                                 - 13 -
authority to punish, and for conduct that is merely bad form but not bad faith. See Environmental

Specialist, Inc. v. Wells Fargo Bank Northwest, N.A., 291 Va. 111, 121 (2016) (noting “a difference

between behavior that . . . falls short of aspirational standards, and behavior that is subject to

discipline and/or sanctions”).

        Despite this difference in the interpretation of Code § 8.01-271.1(B)(iii), I agree with the

majority that the trial court did not err in awarding sanctions against DeVita. The trial court found

that DeVita filed the praecipe and “falsely [certified] that he made an effort to select the date for

hearing on said motion with [the GAL].” Although DeVita contends that his conduct in filing a

praecipe with an erroneous Rule 4:15 certification was inadvertent, the record supports a finding

that the praecipe was not “well grounded in fact” and that any knowledge, information, or belief he

may have formed of the same was not “after reasonable inquiry,” in violation of Code

§ 8.01-271.1(B)(ii). The record also supports a finding that DeVita filed the praecipe for the

improper—and intentional—purpose of harassing the GAL. The relationship between the attorneys

may fairly be characterized as aggressive and tense. DeVita scheduled several calendar control

hearings for which he did not appear, although the GAL did. And DeVita withdrew his praecipe

only after the GAL advised that DeVita signed it in violation of Rule 4:15. The record supports a

finding under either subsection. See Williams & Connolly, L.L.P., 273 Va. at 510 (“Because an

attorney certifies compliance with all three enumerated clauses . . . the attorney’s failure to comply

with any one of these statutory requirements invokes the sanctions provisions of the statute.”

(emphasis added)). Yet the trial court struck the language of the draft order characterizing DeVita’s

conduct as “intentional” in favor of a less culpable “reckless indifference,” which is not, in my

view, the appropriate standard for the imposition of sanctions under Code § 8.01-271.1(B)(iii). For

that reason, I concur with the majority that DeVita’s conduct was sanctionable but do not support

the majority’s finding that Code § 8.01-271.1 does not require intent.

                                                  - 14 -